Kane, J. P.,
dissents and votes to reverse in the following memorandum. Kane, J. P. (dissenting). It is my view that a fair interpretation of the uncontradictable physical facts and supporting expert proof clearly demonstrates that there was no negligence on the part of the State which was a proximate cause of this tragic accident. The only reasonable conclusion I can draw is that this decedent operated his motor vehicle in an intoxicated condition at a constant speed of 50 to 60 m.p.h., never applying his brakes, past two 15 m.p.h. warning signs, two “dead end” signs and other obvious warning devices, and crashed headlong into a well-marked highway barrier. Under such circumstances, the State should not be cast in liability (Boulos v State of New York, 82 AD2d 930, affd 56 NY2d 714; Kent v State of New York, 37 AD2d 1.19, affd 31 NY2d 688; Tely v State of New York, 33 AD2d 1061). I would reverse the judgment and dismiss the claim.